     Case: 1:18-cv-07719 Document #: 60 Filed: 12/17/19 Page 1 of 1 PageID #:426




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Fairly Odd Treasures, LLC                   )
                                            )
v.                                          )      Case No. 1:18-cv- 7719
                                            )
THE PARTNERSHIPS and                        )      Judge: Rebecca R. Pallmeyer
UNINCORPORATED ASSOCIATIONS                 )
IDENTIFIED ON SCHEDULE “A,”                 )      Magistrate: Susan E. Cox
                                            )
                                            )


                            SATISFACTION OF JUDGEMENT

       Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe        Store Name                             Merchant ID
 105        bianyiren                              5b0cb8e101287527a576e9e7
 631        ttbwwstk                               5b3703f648fca9250f9831a6


dismisses them from the suit without prejudice.

Dated this 16th Day of December, 2019.             Respectfully submitted,


                                            By:      s/David Gulbransen/
                                                   David Gulbransen
                                                   Attorney of Record
                                                   Counsel for Plaintiff

                                                   David Gulbransen (#6296646)
                                                   Law Office of David Gulbransen
                                                   805 Lake Street, Suite 172
                                                   Oak Park, IL 60302
                                                   (312) 361-0825 p.
                                                   (312) 873-4377 f.
                                                   david@gulbransenlaw.com
